Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain for examination. Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 10/04/2021. Accordingly, this action has been made final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 


Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MALLIS U.S Pub. No. 20190207948 A1, in view of Serrano U.S Pub. No. 20190349880 A1.
As to claim 1, MALLIS discloses a method of segmenting computing devices in a wireless network having an access point broadcasting in a single broadcast domain, the method comprising (MALLIS Pa. [0024]) [methods and systems are provided for automatic segmentation of computer home networks, with automatic identification and/or assignment of computerized devices to the correct segment based on their security attributes]: when the identifier is not associated with a virtual network within the wireless network; (MALLIS Fi. 4, Pa. [0063]) [the processor 201 may check 405 if the device 205 is known from previous connections (e.g., compatible to at least one parameter stored at the database 202)] configuring a virtual network within the wireless network and associating the identifier thereto; and assigning the computing device to the configured virtual network (MALLIS Fi. 4, Pa. [0066]) [The processor 201 may capture 407 relevant data from the device anonymously, for instance capture DNS and/or DHCP and/or TCP initiation packets. In some embodiments, the processor 201 may send 408 a first bundle of anonymously captured data to an external processor and/or server 214 (e.g., as shown in FIG. 2B) for fast processing in order to quickly identify the device 205 and/or prevent overloading of the computation resources of the system. The processor 201 may receive 409 identification from the external processor and/or server 214 when available and accordingly assign 410 the device to at least one virtual network, for instance based on at least one first communication rule 203 and/or based on at least one second communication rule 213]

It is noted that MALLIS does not appear explicitly disclose receiving, from a computing device, a request to join the wireless network, the request associated with an identifier; and when the identifier is associated with an existing virtual network within the wireless network: assigning the computing device to the existing virtual network.  
However, Serrano discloses receiving, from a computing device, a request to join the wireless network, the request associated with an identifier (Serrano Pa. [0014]) [The mobile virtual network operator is configured to receive, from the portable communication device, at least one unique identifier of the portable communication device, determine, based on the at least one unique identifier, if an integrated circuit card of the portable communication device is subscribed with the mobile virtual network operator]; and when the identifier is associated with an existing virtual network within the wireless network: assigning the computing device to the existing virtual network (Serrano Pa. [0014]) [provide network access to the portable communication device in response to determining that the integrated circuit card is subscribed with the mobile virtual network operator. The mobile virtual network operator is further configured to connect, via the network access provided by the mobile virtual network operator, the portable communication device to the device management server so that the portable communication device authenticates itself with the device management server via a stored signed certificate and the at least one unique identifier of the portable communication device, and synchronize, via the network access provided by the mobile virtual network operator, a setting of the portable communication device from the device management server based on the at least one unique identifier] such that all computing devices having the identifier are connected to one another within the existing virtual network (Serrano Fig. 4, Pa. [0041) [As illustrated in FIG. 4 (and explained below in more detail), the order processing management computer 402 communicates information regarding the customer order (including at least one of a unique identifier of one or more of the portable communication device included within the order) to the provisioning server 104 and the provisioning server 104 registers (or activates) the one or more of the portable communication device with the mobile virtual network operator 404 using the information including the at least one unique identifier of the portable communication device received from the order processing management computer 402]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Serrano to the virtual network system of MALLIS would have yield predictable results and resulted in an improved system, namely, a system that would be configured to access various network-attached databases and services. Also, the portable communication device to access such networks and services, an initial configuration process may be necessary (Serrano Pa. [0001]) 

As to claim 2, the combination of MALLIS and Serrano discloses further comprising: when the assigned computing device leaves the wireless network, removing the assigned computing device from the virtual network (Serrano Pa. [0057]) 
 [a command from a user of the particular portable communication device to remove the device from the service network. The device management server 102 may further be configured to remove profile of the particular portable communication device from the device management database 108]   
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Serrano to the virtual network system of MALLIS would have yield predictable results and resulted in an improved system, namely, a system that would be configured to access various network-attached databases and services. Also, the portable communication device to access such networks and services, an initial configuration process may be necessary (Serrano Pa. [0001]) 

As to claim 3, the combination of MALLIS and Serrano discloses further comprising: when the assigned computing device leaving the wireless network is the last computing device within the virtual network (Serrano Pa. [0057]) [a command from a user of the particular portable communication device to remove the device from the service network. The device management server 102 may further be configured to remove profile of the particular portable communication device from the device management database 108], deleting the virtual network (Serrano Pa. [0057]) [device management server 102 is configured to remove a profile of a particular portable communication device from the device management database 108 the device management server 102 is configured to send a notice to the mobile virtual network operator 404 to deny the particular portable communication device access to the service network when the profile of the particular portable communication device expires]  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Serrano to the virtual network system of MALLIS would have yield predictable results and resulted in an improved system, namely, a system that would be configured to access various network-attached databases and services. Also, the portable communication device to access such networks and services, an initial configuration process may be necessary (Serrano Pa. [0001]) 

As to claim 4, the combination of MALLIS and Serrano discloses wherein computing devices within the virtual network have at least one of unrestricted communication with one another and unlimited access to one another (MALLIS Pa. [0010])  [the at least one database may be configured to store at least one second communication rule, and wherein the processor is further configured to: identify the model of the at least one device, and restrict communication of devices with validated identification data to at least one virtual network within the computer network based on at least one second communication rule, wherein the at least one second communication rule may include model parameters for allowed connectivity]
As to claim 5, the combination of MALLIS and Serrano discloses wherein the identifier is at least one of a username, a password, a group name, a group password, a digital certificate, a hardware token, a subscriber identification module, a public key and an attribute associated with a certificate (Serrano Pa. [0048]) [upon accessing the service network for the first time, uses the activation code to activate/access the service. The activation code may include at least one selected from the group consisting of a username and password, a certificate, and a string of numbers and/or letters]

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Serrano to the virtual network system of MALLIS would have yield predictable results and resulted in an improved system, namely, a system that would be configured to access various network-attached databases and services. Also, the portable communication device to access such networks and services, an initial configuration process may be necessary (Serrano Pa. [0001]) 
  
As to claims 6-7, the combination of MALLIS and Serrano discloses comprising providing a network level service to the virtual network via at least one of an instance of the network level service configured within the virtual network and tunneled access to the network level service; wherein the network level service is one of e-mail, instant messaging, media streaming, voice communication, application program data, vehicle-related data, traffic and road conditions, and emergency information (Serrano Pa. [0027]) [A service network is a structure that includes one or more entities (such as other networks, servers, and devices) and is configured to provide one or more services or applications to end users and devices that are registered or activated with the service network. Such services may include cellular data, push-to-talk (PTT) communications, device management, and the like. In some embodiments, a service network includes an application programming interface (API) service. In some embodiments, the service provided by the service network may include, for example, a text messaging service, a multimedia messaging service, and/or a push to talk communication service, Note: “network level service” is further defined in claim 7]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Serrano to the virtual network system of MALLIS would have yield predictable results and resulted in an improved system, namely, a system that would be configured to access various network-attached databases and services. Also, the portable communication device to access such networks and services, an initial configuration process may be necessary (Serrano Pa. [0001]) 

As to claim 9, the combination of MALLIS and Serrano discloses wherein each virtual network within the wireless network comprises an internet protocol broadcast domain enforcement layer such that when an internet protocol packet is received and includes an address outside the virtual network, the internet protocol packet is transmitted to the address outside the virtual network (MALLIS Pa. [0037]) [when a new external device (e.g., a smart watch new to system 200 that is not previously registered and/or identified by processor 201) tries to connect to a home network and initially sends a communication request 215 to the gateway. For example, communication request 215 packet may be sent in TCP protocol from at least one external device 205 to the gateway server 204, with the communication request 215 packet including identification data (e.g., MAC address) of the sending device 205. [0038] Processor 201 may analyze the received communication request 215 and identify that at least one external device 205 (e.g., a laptop) is trying to connect to computer network 210. For example, a particular device may be identified in a home network as the homeowner's device (e.g., a smartphone) based on its media access control (MAC) address as a unique identifier]

As to claim 10, the combination of MALLIS and Serrano discloses wherein each virtual network within the wireless network comprises at least one of a network level service and a firewall layer, wherein the at least one of the network level service and the firewall layer are configured to be recognized and accessed by the assigned computing device as another computing device assigned to the virtual network (MALLIS Pa. [0006]) [communication between devices assigned to different virtual networks may be based on restrictive firewall rules. In some embodiments, the at least one virtual network may be automatically generated within the computer network based on the assigned communication permissions]

As to claims 11-15, claims 11-15 recite the claimed that contain respectively similar limitations as claims 1-5; therefore, they are rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 10; therefore, it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MALLIS U.S Pub. No. 20190207948 A1, in view of Serrano U.S Pub. No. 20190349880 A1, in further view of Kumar US 10728807 B1.
As to claim 8, the combination of MALLIS and Serrano discloses wherein each virtual network within the wireless network comprises a broadcast domain enforcement layer such that a computing device assigned to the virtual network can access only other computing devices assigned to the same virtual network.  
However, Kumar discloses wherein each virtual network within the wireless network comprises a broadcast domain enforcement layer such that a computing device assigned to the virtual network can access only other computing devices assigned to Kumar Col. 6, lines13-33) [device 145 has the ability to roam within network 120 and connect to different APs 135. For example, device 145 can roam from AP 135.sub.A to AP 135.sub.B after it has become associated with AP 135.sub.A. If AP 135.sub.B is also on VLAN 1, device 145 can be reached via the same IP address, as device 145 remains logically connected to the home broadcast domain]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Kumar to the virtual network system of MALLIS and Serrano would have yield predictable results and resulted in an improved system, namely, a system that would provide techniques for enabling fast roaming and uniform policy management for wireless clients using distributed hashing (Kumar Col. 1) 

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 8; therefore, it is rejected under the same rationale.

Response to Arguments
Arguments
a.	It is argued that:

Contrary to the allegations in the Office Action, the cited references do not render obvious the Applicant's claimed subject matter. Mallis discloses methods and systems for securing data communication between devices in a computer network that may include receiving a communication request between at least one device and the computer network, validating the at least one device based on the communication 

Response to Arguments
Arguments
a.	It is argued that:

Contrary to the allegations in the Office Action, the cited references do not render obvious the Applicant's claimed subject matter. Mallis discloses methods and systems for securing data communication between devices in a computer network that may include receiving a communication request between at least one device and the computer network, validating the at least one device based on the communication request and based on at least one first communication rule, and restricting communication of devices with validated data to at least one virtual network within the computer network, wherein the at least one first communication rule comprises device parameters for allowed connectivity (see Mallis, Abstract). 
Examiner’s response a. 
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in 
Further, Examiner respectfully submits that MALLIS and Serrano are combinable, because they are from the same field of endeavor; especially they are from the field of securing data communication between devices in a computer network. In addition MALLIS and Serrano are related by common network structural including subscriber connection network for connecting subscriber stations to a telecommunications. Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Silver, and Lechner before him or her, to modify and configure the network environment of Silver to include routings that would allow a configuring a subscriber connection network, in such a way that in terms of the abovementioned aspects, namely the lowest possible development and manufacturing expenditure, total failures are limited to, at most, prescribed numbers of subscriber stations and it is also possible, to a certain extent, to save existing connections when function units fail as taught by Lechner, because that would have provided to maintaining enterprise call handling capabilities when individual enterprise network nodes fail, if the gateway server detects that the PBX system is not available or out of service, the gateway server can instruct the cellular network to route the call directly. 

b.	It is argued that:

Mallis does not show, teach or suggest "when the identifier is associated with an existing virtual network within the wireless network: assigning the computing device to the existing virtual network such that all computing devices having the identifier are connected to one another within the existing virtual network," as recited. Serrano fails to remedy the deficiencies of Mallis. Serrano discloses a method and system for registering a portable communication device with a service network. The system includes a device management server and a mobile virtual network operator. The mobile virtual network operator is configured to receive, from the device, at least one unique identifier of the device, determine, based on the identifier, if an integrated circuit card of the device is subscribed with the mobile virtual network operator, and provide network access to the device in response to determining that the integrated circuit card is subscribed with the mobile virtual network operator (see Serrano, Abstract). 
In Serrano, the mobile virtual network operator receives at least one unique identifier of the device and determines, based on this identifier, if an integrated circuit card of the device is subscribed with the mobile virtual network operator. This is different than Applicant's claimed subject matter, where all computing devices having the same identifier are connected to one another within an existing virtual network. 
Similar to Mallis, Serrano does not show, teach or suggest "when the identifier is associated with an existing virtual network within the wireless network: assigning the computing device to the existing virtual network such that all computing devices having the identifier are connected to one another within the existing virtual network," as recited. 
 Examiner’s response b. 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir.
In this case, the combination of MALLIS and Serrano clearly discloses the claimed limitations as discussed below:
and when the identifier is associated with an existing virtual network within the wireless network: assigning the computing device to the existing virtual network (Serrano Pa. [0014]) [provide network access to the portable communication device in response to determining that the integrated circuit card is subscribed with the mobile virtual network operator. The mobile virtual network operator is further configured to connect, via the network access provided by the mobile virtual network operator, the portable communication device to the device management server so that the portable communication device authenticates itself with the device management server via a stored signed certificate and the at least one unique identifier of the portable communication device, and synchronize, via the network access provided by the mobile virtual network operator, a setting of the portable communication device from the device management server based on the at least one unique identifier] such that all computing devices having the identifier are connected to one another within the existing virtual network (Serrano Fig. 4, Pa. [0041) [As illustrated in FIG. 4 (and explained below in more detail), the order processing management computer 402 communicates information regarding the customer order (including at least one of a unique identifier of one or more of the portable communication device included within the order) to the provisioning server 104 and the provisioning server 104 registers (or activates) the one 
 
c.	It is argued that:

Kumar fails to remedy the deficiencies of Mallis and Serrano. As the cited references are deficient, Applicant respectfully submits that independent claim 1 and the claims dependent therefrom distinguish patentably over the cited references and should be allowed. Independent claims 11 and 20 and the claims dependent therefrom are similarly believed to distinguish patentably over the cited references and should also be allowed. 
In view of the above, the presently pending claims are believed to be in condition for immediate allowance. Allowance is, therefore, respectfully requested. 
 Examiner’s response c. 
In response to applicant's argument, Examiner respectfully submits that claims 10-11 recite the claimed that contain similar limitations as claim 1; therefore, they are rejected under the same rationale.
Therefore, the applicant’s argument are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491